Title: From Alexander Hamilton to Caleb Swan, 5 December 1799
From: Hamilton, Alexander
To: Swan, Caleb


New York Decr. 5th. 1799
Sir:
I have received your letters of the fourth of October, and of the fourteenth and twenty sixth of November.
Lt. Col. Burbeck commands the first regiment of Artillerists and Engineers. He is now at Michillimackinac, but will be stationed at the future Head Quarters of General Wilkinson upon the Ohio. Major Tousard commands the Field battallion to be stationed during the Winter at Harper’s ferry. His office however will be in Philadelphia on special service.

Major Rivardi commands at Niagara. Major Freeman is stationed in Georgia or South Carolina.
Major Brooks who is now absent on furlough will command [all the Garrisons in the States from N York to Maryland inclusively]. He is expected to arrive every moment. Major Hoops commands the Field batallion [of the troops within my district]. The Major will however be in Philadelphia [this Winter] on special service. Major Jackson commands [all the Garrisons from Connecticut to Maine inclusively his station personally] at Fort Woolcot in Rhode Island.
No Quarter Masters have [that I know of] been appointed to these regiments. Of paymasters and their stations you are informed.
I have directed Major Craig to take charge as Paymaster of the Forts Fayette, Franklin, Le Beof, and Presqu’Isle or of such of them as may have garrisons.
It will be proper to establish a regular connection between him and the deputy Pay Master General to the western army so as to preserve the unity of the system. [You will consider whether all Bill transactions by him ought not to be regulated in the plan suggested respecting the Posts on the lower part of the Mississippi]. Captain Williamson has arrived at this place and entered upon the duties of his office.
Caleb Swan Esqr

